t c summary opinion united_states tax_court alvin c bernstine petitioner v commissioner of internal revenue respondent docket no 25944-10s filed date alvin c bernstine pro_se nathan h hall for respondent summary opinion gerber judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court continued to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined an dollar_figure income_tax deficiency and a dollar_figure accuracy-related_penalty for petitioner’s tax_year the deficiency is attributable to the disallowance of deductions for various expenses petitioner reported on a schedule c profit or loss from business and a schedule a itemized_deductions both attached to his return after concessions by the parties the issues for consideration by the court are whether petitioner is entitled to certain deductions claimed on his schedule c whether petitioner is entitled to deduct charitable_contributions reported on his schedule a and whether petitioner is liable for the sec_6662 accuracy-related_penalty background petitioner resided in california at the time his petition was filed petitioner has served as a pastor for more than years in he moved from brooklyn new york to the san francisco bay area to serve as the pastor of bethlehem missionary baptist church church in richmond california the church provided continued rules_of_practice and procedure 2petitioner conceded the income items at trial and respondent conceded that petitioner was entitled to a dollar_figure charitable_contribution_deduction petitioner with an office on the church campus but not living space however they did provide him with a dollar_figure-a-year home allowance petitioner rented a big_number square-foot house in which he dedicated one room approximately one-third of the house for use as an additional pastor’s office petitioner purchased supplies including computer_software computer accessories books pens pencils paper and printer cartridges for use in his home_office the church did not reimburse petitioner for these supplies petitioner spent most of his professional time in his home_office but met with parishioners only at the office the church provided additionally petitioner used his automobile in connection with his service as a pastor in order to make hospital and sick visits and to organize community events in and around richmond petitioner also traveled throughout california in connection with his position as vice president of the state church convention petitioner was considered an independent_contractor and the church issued him a form 1099-misc miscellaneous income for on the basis of the independent nature of his relationship with the church he reported his income and expenses on a schedule c respondent issued a notice_of_deficiency that was based on petitioner’s original income_tax return original return and disallowed all of the other expenses of dollar_figure supplies expenses of dollar_figure and business use of home expenses of dollar_figure included in other expenses were bank charges cell phone service charges membership dues in clergy organizations and costs for continuing education parking tolls postage clergy garments and dry cleaning during the audit and pretrial portion of this case petitioner with the assistance of a tax professional reconstructed his records and submitted an amended income_tax return amended_return the following table shows the deductions claimed on the original and amended schedules c for amount deduction original amended car and truck legal and professional office expense supplies travel meals and entertainment business use of home dollar_figure big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number original amended other expenses business contributions big_number laundry and cleaning miscellaneous parking and tolls - - big_number big_number parsonage_allowance big_number postage big_number big_number telephone uniforms total other expenses big_number big_number total deductions big_number big_number petitioner reported dollar_figure as income on both the original and amended returns petitioner reported net profit of dollar_figure on his original return and dollar_figure on his amended_return discussion this case concerns certain deductions claimed on schedules c and a of petitioner’s original and amended returns on his amended_return petitioner claimed a business use of home expense of dollar_figure supplies expense of dollar_figure and other expenses totaling dollar_figure on schedule c petitioner’s documentary_evidence and the schedule c he prepared using his records reflect the same amount for his home_office but reflect dollar_figure for supplies and dollar_figure for other expenses to the extent that the amounts petitioner asserted at trial are less than those on his amended_return we treat the differences as concessions by him the other expenses reported on petitioner’s schedule c comprise the following categories and amounts category amount books bank fees cell phone cleaning dues education meals and entertainment parking supplies travel uniforms total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure with respect to the items in dispute respondent determined that petitioner failed to substantiate or to show the business_purpose of certain reported expenditures sec_162 allows for deductions for ordinary and necessary business_expenses as long as an expense is normal and customary within that particular business or industry see 308_us_488 taxpayers are required to maintain records sufficient to permit the verification of income and expenses sec_6001 as a general_rule if the trial record provides sufficient evidence that the taxpayer has incurred a deductible expense but the taxpayer is unable to fully substantiate the precise amount of the deduction the court may estimate the amount of the deductible expense and allow a deduction to that extent 39_f2d_540 2d cir such estimates are to be made bearing heavily against the taxpayer whose inexactitude in substantiating the amount of the expense is of his own making id pincite for the court to estimate the amount of an expense there must be some basis upon which an estimate may be made 85_tc_731 however under sec_274 a taxpayer must satisfy strict substantiation requirements for certain kinds of expenses such as those for travel meals and entertainment and listed_property as defined in sec_280f including cellular phones to deduct these expenses the taxpayer must maintain adequate_records and documentary_evidence to prove the amounts times places and purposes of the expenses sec_274 sec_1_274-5t and c and temporary income_tax regs fed reg date i schedule c deductions a educational expenses and books at trial petitioner claimed dollar_figure for educational expenses which includes tuition and books and an additional dollar_figure which he reported in a separate category simply titled books he explained that the books and other expenditures were for the purpose of continuing his professional education see sec_1_162-5 income_tax regs however on the basis of petitioner’s testimony and records it is unclear whether the dollar_figure simply reported as books was business related or personal accordingly we hold that dollar_figure of these expenditures is deductible as a business_expense and that the dollar_figure expense is a nondeductible personal_expenditure b supplies at trial petitioner claimed dollar_figure for supplies as part of other expenses and dollar_figure as supplies in a separate category on the schedule c he prepared of the dollar_figure listed as supplies dollar_figure was for educational expenses and books that have already been addressed above leaving dollar_figure of the supplies category in dispute the supplies petitioner claimed total dollar_figure dollar_figure plus dollar_figure after considering petitioner’s testimony and reviewing each of the items claimed we have concluded that one-third of the supplies were for business and the remaining two-thirds were personal accordingly petitioner is entitled to deduct dollar_figure for supplies in reaching this conclusion we have estimated the amount bearing heavily against petitioner because of the quality of his records c bank fees at trial petitioner claimed dollar_figure for bank fees he maintained one bank account that was used for both personal and business purposes on the basis of the checks petitioner scheduled it appears that only about one-half of the expenditures were business related accordingly petitioner is allowed dollar_figure for bank fees d uniform and dry cleaning at trial petitioner claimed dollar_figure for uniforms and dollar_figure for dry cleaning petitioner must show that the clothing was required and that it was not suitable for general personal_use see coppin v commissioner tcmemo_2009_221 there is no way for the court to decide from the record whether the clothing purchased or dry cleaned was for specialized clergy uniforms we accordingly hold that petitioner has not shown entitlement to these deductions e dues at trial petitioner claimed dollar_figure in membership dues in connection with his profession he was vice president of the state church convention and was involved in other professional organizations we hold that such expenses are reasonable ordinary and necessary to petitioner’s professional status and are therefore deductible f cell phone at trial petitioner claimed dollar_figure for cell phone use as previously noted a cell phone is listed_property and is subject_to the strict substantiation requirements of sec_274 sec_280f the only evidence in support of petitioner’s cell phone use was the payment of the cell phone bills the numbers persons called and purpose of the calls were not included in the record to be allowed to claim cell phone usage petitioner must establish the amount of business use and the amount of total use for the cell phone see trupp v commissioner tcmemo_2012_108 sec_1_274-5t temporary income_tax regs fed reg date he has failed to meet that standard accordingly the amount claimed for cell phone use is not deductible g travel and meals and entertainment at trial petitioner claimed dollar_figure for travel dollar_figure for meals and entertainment and dollar_figure for parking as mentioned supra p travel and meals and entertainment_expenses are subject_to a more rigorous standard of proof and must be corroborated by adequate_records with specific information including the amounts times places and purposes of the business travel sec_274 sec_1_274-5t temporary income_tax regs fed reg date petitioner’s records reflect the amounts expended for travel meals and entertainment and parking but not the time place and business_purpose of each expenditure although petitioner testified generally that these expenses were incurred in connection with his profession there is insufficient information to meet the requirements of sec_274 we have no doubt that petitioner incurred travel and related expenses in connection with his profession however we are unable to find in his favor without more specific information accordingly petitioner is not entitled to deduct the travel meals and entertainment or parking expenses h business use of home at trial petitioner claimed dollar_figure for business use of his home petitioner computed that amount by adding dollar_figure for insurance dollar_figure for rent and dollar_figure for utilities and dividing the total by three under the general_rule of sec_280a no deduction is allowed for use of a personal_residence however sec_280a provides for an exception when an allocable portion of the residence is used exclusively on a regular basis as a principal_place_of_business for a trade_or_business of the taxpayer although petitioner served the church’s congregation and was involved as a pastor in the community he was not considered an employee of the church petitioner lived in a big_number square-foot residence with one room dedicated exclusively for use related to his work as a pastor the dedicated room equaled one-third of the total space in the residence petitioner spent most of his time in his home_office and much less time at the office the church provided where he met with members of the congregation sec_280a may also apply where a home_office is used as a place of business to meet with customers in the normal course of a trade_or_business although petitioner met with members of his congregation at the office the church provided his home_office was the focal point of his activity involving all other individuals with whom he was involved with in his trade_or_business because petitioner’s trade_or_business is not limited to serving the church and because most of his business activity was conducted at his home_office we hold that he qualifies for the exception and is entitled to a home_office deduction of dollar_figure ii charitable_contributions on his original return petitioner deducted dollar_figure for charitable_contributions reported on his schedule a on his amended_return petitioner claimed a deduction of dollar_figure for charitable_contributions on his schedule a at trial respondent conceded that petitioner was entitled to a dollar_figure charitable_contribution_deduction for petitioner claimed that he could prove a larger deduction than the amount respondent conceded but he failed to do so accordingly we hold that petitioner is not entitled to a charitable_contribution_deduction in excess of the dollar_figure respondent conceded iii sec_6662 accuracy related penalty respondent determined that petitioner was liable for an accuracy-related_penalty under sec_6662 and b and for an underpayment due to a substantial_understatement of federal_income_tax and or to negligence or disregard of rules and regulations sec_6662 imposes an accuracy-related_penalty equal to of an underpayment that is due to negligence or a substantial_understatement_of_income_tax petitioner may avoid this penalty if the record shows that his income_tax was not understated by more than the greater of of the tax required to be shown on the return or dollar_figure see sec_6662 additionally the accuracy- related penalty of sec_6662 is not applicable to any portion of an underpayment to the extent that an individual has reasonable_cause for that portion and acts in good_faith with respect thereto see sec_6664 such a determination is made by taking into account all facts and circumstances including the experience and knowledge of the taxpayer and his or her reliance on a professional tax adviser see sec_1_6664-4 income_tax regs negligence includes the failure to exercise due care or the failure to do what a reasonable person would do under the circumstances 85_tc_934 disregard includes any careless reckless or intentional disregard of rules or regulations see sec_6662 sec_1_6662-3 income_tax regs petitioner conceded that he failed to include dollar_figure of income on his income_tax return petitioner also failed to keep adequate_records of his travel meals and entertainment cell phone usage and other expenses deducted on his income_tax return he did not provide any explanation that could be considered reasonable_cause accordingly we hold that petitioner was negligent with respect to the underpayment even in the absence of a substantial_understatement to reflect the foregoing and because of concessions by the parties decision will be entered under rule
